                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

                                               §
HENRY LEE GIVENS,                              §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §          Case No. 6:18-CV-656-JDK-JDL
                                               §
LONGVIEW POLICE DEPARTMENT,                    §
                                               §
       Defendant.                              §

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636.                  Plaintiff Henry Lee Givens

(“Plaintiff”), proceeding pro se, filed a Complaint on December 26, 2018, against Defendant

Longview Police Department (“Defendant”). Docket No. 1. Later, on April 29, 2019 and

May 2, 2019, Plaintiff filed Amended Complaints.        Docket Nos. 11 and 12. The May 2,

2019 Amended Complaint (Docket No. 12) serves as the live and operative pleading in this

case. On May 23, 2019, the Magistrate Judge issued his Report and Recommendation

(Docket No. 13), recommending this case be dismissed without prejudice because Plaintiff

failed to state any cause of action against a Defendant with capacity to be sued. Plaintiff filed

Objections (Docket No. 16) to the Report and Recommendation on June 3, 2019.

       The Court reviews de novo the portions of the Magistrate Judge’s findings to which

objections have been raised. 28 U.S.C. § 636(b)(1). Having reviewed the Magistrate Judge’s

findings and Plaintiff’s objections, the Court OVERRULES Plaintiff’s Objections (Docket No.

16) and ADOPTS the Magistrate Judge’s Report and Recommendation (Docket No. 13) as the




                                          Page 1 of 3
findings of the Court. As the Magistrate Judge found, dismissal is appropriate because Plaintiff

failed to name a Defendant with capacity to be sued.

                                                  I.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1) (“A judge of the court

shall make a de novo determination of those portions of the report or specified proposed findings

and recommendations to which objection is made.”). A court conducting a de novo review

examines the entire record and makes an independent assessment under the law. Douglass v.

United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded by statute on

other grounds, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

                                                 II.

         Plaintiff’s Objections (Docket No. 16) argue that he is currently in jail and lacks any help

to find out who exactly released a newspaper article that Plaintiff claims slandered and defamed

his character. Plaintiff argues this case should move forward because he has asserted that his rights

were violated. Plaintiff’s objections, however, do not overcome the reasons the Magistrate Judge

recommended dismissal. The Magistrate Judge found that the Longview Police Department is an

entity that lacks capacity to be sued. Further, the Magistrate Judge ordered Plaintiff to name the

individuals he wanted to sue and include a “statement showing how each named defendant is

involved in the facts forming the basis of the lawsuit.” Docket Nos. 8 & 13. Plaintiff failed to do

so. Thus, this case must be dismissed. The Court may not act as an investigative agency to

locate the appropriate Defendant for Plaintiff’s claim.          Plaintiff was provided multiple




                                             Page 2 of 3
opportunities to amend his Complaint but has failed to identify any Defendant with capacity to be

sued. Accordingly, Plaintiff’s objections are without merit.

                                                III.

       Having made a de novo review of the objected-to portions of the Report and

Recommendation (Docket No. 13), the Court finds, for the reasons explained above, that Plaintiff’s

Objections (Docket No. 16) should be OVERRULED and the Magistrate Judge’s Report (Docket

No. 13) should be ADOPTED. This action is DISMISSED WITHOUT PREJUDICE because

Plaintiff failed to state any cause of action against a Defendant with capacity to be sued.

       So ORDERED and SIGNED this 6th             day of June, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
